Citation Nr: 1138752	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  08-06 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach

INTRODUCTION

The Veteran served on active duty from December 1958 to May 1960.

This case was before the Board of Veterans' Appeals (Board) in January 2009, at which time, it was remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C.; confirmed and continued the denial of entitlement to service connection for a neck disorder.  Thereafter, the case was returned to the Board for further appellate action.

In January 2010, during the course of the appeal, the Veteran had a hearing at the RO before the undersigned.  A transcript of this hearing has been included in the claims folder.

FINDING OF FACT

Chronic neck pathology, primarily diagnosed as cervical disc disease and degenerative joint disease, was first identified many years after service, and the preponderance of the evidence is against a finding that it is related to any incident in service.


CONCLUSION OF LAW

Chronic neck pathology, primarily diagnosed as cervical disc disease and degenerative joint disease, is not the result of disease or injury incurred in or aggravated by service, nor may degenerative joint disease be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issue of entitlement to service connection for a neck disorder.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In September 2006, VA received the Veteran's claim, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection and set forth the criteria, generally, for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002 and Supp. 2009).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103 (West 2002 and Supp. 2009).  

In this case, VA obtained or ensured the presence of the Veteran's service treatment records; records and reports from P. E. B., M.D., reflecting the Veteran's treatment from August 2000 to March 2007; records reflecting the Veteran's VA treatment from May 2002 to June 2006; statements from the Veteran's wife, received in June 2002 and June 2007; a statement from B. A. S., received in June 2002; statements from former fellow servicemen, received in February and August 2004; the transcript of a May 2005 hearing held in conjunction with a prior Board decision; records and reports from A. M., M.D., reflecting the Veteran's treatment from August 2006 to October 2009; the transcript of his January 2010 hearing before the undersigned Acting Veterans Law Judge; and a medical article, received in January 2011, concerning the causes of back pain.  

In June 2011, VA examined the Veteran to determine the nature and etiology of any neck disorder found to be present.  The VA examination report shows that the examiners reviewed the Veteran's medical history; interviewed and examined the Veteran, documented the Veteran's current medical conditions, reviewed pertinent medical research, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examination is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Applicable Law and Regulations

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 
For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For certain disabilities, such as arthritis (degenerative joint disease and spondylosis), service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Factual Background

The report of the Veteran's October 1958 service entrance examination and his service treatment records are negative for any complaints or clinical findings of a neck disorder of any kind.  The service treatment records do show that in July 1959, the Veteran stumbled over a log and fractured his right thumb.  However, the examiner noted that the Veteran's only complaint was that his thumb hurt.  

In March 1960, the Veteran was treated for an unspecified disorder at Dispensary Number 1, Fort Stewart, Georgia.  
During his April 1960, service separation examination, the Veteran's head, face, neck, and scalp were found to be normal.  

Following service, there were no recorded complaints of a neck disorder until June 1977, when the Veteran filed his initial claim of entitlement to service connection.  He noted that in 1974, he had received treatment for that disorder from Dr. B. F. B.  

In June 1977, the RO denied the Veteran's claim of entitlement to service connection for a neck disorder.  The RO notified him of that decision and invited him to submit records of treatment in the years following service and to submit lay statements from former fellow service members or family members to attest to the continuity of his symptomatology.  

In August 2000, the Veteran was treated by P. E. B., M.D. for longstanding neck pain.  The Veteran stated that the pain had been present since he was in service.  He also stated that following service, he been employed as a welder.  He reported that the job required the use of a heavy helmet and that he was forced to leave that job.  An MRI of the Veteran's neck showed relatively moderate spondylosis with fairly prominent uncinate impingement on the 6th and 7th root foramina, bilaterally.  Following the treatment, the relevant assessment was cervicalgia.  The following month, the Veteran was treated by Dr. B. for complaints of neck pain with some numbing and tingling in the left arm.  

In June 2002 and June 2007, the Veteran's wife, whom he married in June 1961, and B. A. S., a friend who had reportedly known the Veteran since March 1960, stated that during their association with the Veteran, he had always complained of neck problems.  

In February and August 2004, three former fellow service members noted that when the Veteran fell and fractured his thumb in service, he also sustained what seemed to be a minor neck injury.  They state that he complained of neck pain and stiffness for sometime thereafter.  

In September 2004, P. E. B., M.D., stated that the Veteran's neck condition in service was, likely as not, a contributor to the Veteran's "current" neck condition.  Dr. B. noted that he knew of the Veteran's neck injury in service by virtue of the Veteran's report.  

In May 2005, the Veteran had a hearing at the RO before a Veterans Law Judge.  That hearing was held in conjunction with a different appeal.  During that hearing, the Veteran testified that there were no records available reflecting treatment for his neck shortly after service.  

An MRI in January 2006 revealed degenerative disc disease at C5-C6, while an EMG and nerve conduction studies were negative for any evidence of radiculopathy.  

In August 2006, the Veteran reported that following his separation from service, he had received treatment for his neck from Dr. G. L. (1961 to 1964), Dr. B. (1971 and 1972), Dr. H (1980), Dr. B. (2000 to 2006), the VA Medical Center in Gainesville, Florida in Gainesville, Florida (2002), the VA Community Based Outpatient Clinic in Leesburg, Florida (2003), and Dr. M. (2006).  

In August 2006 and March 2008, A. M., M.D., noted that the Veteran was having radiating neck pain due to a problem with nerves in his neck.  He opined that the symptoms the Veteran was experiencing were in fact related to an injury he sustained in service in 1959.  Dr. M. also noted that he knew of the Veteran's neck injury in service by virtue of the Veteran's report.  In his March 2008 statement, Dr. M. reiterated the Veteran's history of neck treatment following service, including that by Dr. G. L. (1961 to 1964), Dr. B. (1971 and 1972), Dr. H (1980), Dr. B. (2000 to 2006), the VA Medical Center in Gainesville, Florida in Gainesville, Florida, the VA Community Based Outpatient Clinic in Leesburg, Florida.  

During his January 2010 video conference, the Veteran reported that he had been knocked out or dazed for two or three minutes after his July 1959 injury in service.   He also reported that his neck was stinging and burning, but that those symptoms had cleared by the time he got treatment.  Moreover, he testified that he was transferred to Fort Stewart, where he states that he was treated for his complaints.  In addition, the Veteran testified that prior to rendering his opinion, Dr. B. had reviewed his medical history, including his service treatment records.  

In January 2011, the Veteran submitted a medical article concerning the causes of back pain and stated that his symptoms had been similar since service.  However, not only does it not concern the neck area, there is no competent evidence that it is specific to the Veteran's case.  Therefore, it is of no probative value in the instant case.  

In June 2011, the Veteran was examined by VA to determine the nature and etiology of any neck disorder found to be present.  An MRI confirmed the presence of spondylosis of the cervical spine with mild degenerative disc disease at C5 - C6 and C6 - C7.  Following the VA examination, the diagnosis was cervical disc disease with moderate mechanical neck pain.  After considering the evidence from the examination and reviewing the Veteran's claims file, the VA examiner concluded that the foregoing cervical spine disorder was not caused by or the direct result of the Veteran's active military service.  The examiner stated that the rationale for his opinion was 1) the lack any service records reflecting the Veteran's treatment for a cervical spine injury; 2) the significant interval between the time of the Veteran's separation from service and his treatment for cervical disc disease; and 3) the fact that cervical disc disease is consistent with the normal course of aging.  In addition, the VA examiner noted that his opinion was consistent with the current medical literature showing that aging changes were observable in almost all adults over the age of 50.  

Analysis

During his hearing in January 2010, the Veteran testified that in service he slipped and fell and fractured his right thumb.  He also testified that at that time, he sustained a neck injury.  He notes that several former fellow servicemen have attested to his neck injury in service.  He further notes that his wife and a longtime friend have stated that he has had a painful neck since his discharge from service.  Finally, he notes that he has a current neck disorder, primarily diagnosed as degenerative disc disease, which his current treating physicians have found to be related to service.  Therefore, he maintains that service connection is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The Board acknowledges that the Veteran is competent to give testimony about what he experienced in and after service.  For example, he is competent to report that he slipped and fell in service and that he injured his neck.  He is also competent to report that his neck has hurt since that time.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the nature of any disability resulting from that injury or the cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, without more, is not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In this case, the evidence shows that in service in July 1959, the Veteran fell and fractured his right thumb.  During his January 2010 hearing, he testified that he also injured his neck in the fall and was dazed or knocked out.  In addition, he testified that he experienced burning and tingling in his neck.  

While the Veteran's only complaint following the 1959 injury was that his thumb hurt, statements from several former fellow servicemen support the Veteran's account that he injured his neck at that time.  Those statements do not mention that he was dazed or lost consciousness or that he experienced tingling and burning in his neck.  That the Veteran lost consciousness would seem to be a significant fact, yet the applicable buddy statements on file suggest that the neck injury seemed insignificant at the time.  Nevertheless, the Board accepts the statements from the Veteran's former fellow servicemen that the Veteran injured his neck in a fall in service in July 1959.  Therefore, the salient question is whether the Veteran sustained a neck disability as a result of that injury.  

Even if the Veteran injured his neck in service, his service medical records are negative for any complaints or clinical findings of chronic, identifiable, neck pathology during the remainder of service.  The Veteran reported that he saw a Dr. B. in March 1960 for chronic headaches and neck pain.  Although his service records show that he did receive treatment in March 1960, they do not show the disorder for which he was treated. Moreover, that treatment was almost 8 months after the reported neck injury in service.  During those 8 months, he sought treatment for at least one other medical disorder, as well as multiple dental disorders.  Had he been experiencing residual headaches or neck pain from his July 1959 neck injury, it is reasonable to expect that he would have sought medical treatment for those problems during the intervening time frame.  That he did not do so militates against a finding of continuing symptomatology.  In this regard, the Board notes that despite the reported treatment in March 1960, the Veteran's neck was found to be normal at the time of his April 1960 service separation examination.  

With respect to the condition of his neck at the time of his discharge from service, the Veteran has submitted a copy of his service separation examination, showing that his head, face, neck, and scalp were found to be neither normal nor abnormal.  In fact, the space indicating the condition of the Veteran's neck was left blank.  

A comparison of the service separation report in his service treatment records and the copy that the Veteran submitted shows that during the copying process the original and the copies did not align properly.  That is, the report of the Veteran's service separation examination associated with his service treatment records shows that his head, face, neck, and scalp were normal, while a pelvic examination, applicable to females only, was left blank.  Due to the misalignment during the copying process, the copy submitted by the Veteran shows that his head, face, neck, and scalp were left blank, while a pelvic examination, was normal.  A pelvic examination was clearly not applicable to the Veteran.  Similarly, the reports of the Veteran's laboratory studies were also misaligned.  Therefore, the Board finds that the report of the Veteran's service separation examination associated with his service medical records is the more accurate report of the examination.  By this analysis, the Board does not mean to suggest that there has been any intentional alteration of the documents in question; rather, that there is a reasonable explanation for the discrepancy.  

The Veteran's wife and long-time friend state that since service, the Veteran has complained of cervical spine pain.  While they are competent to render such reports, chronic, identifiable neck pathology, diagnosed primarily as degenerative disc disease and degenerative joint disease was not diagnosed until the 2000's, approximately 40 years after the Veteran's discharge from service.  Although the Veteran's treating physicians, P. E. B., M.D. and A. M., M.D., have found those disorders related to the Veteran's inservice injury, their opinions are based on a history given by the Veteran rather than any intervening treatment reports or other competent objective evidence of chronic, identifiable pathology.  

A bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  While such a factor is not dispositive, it is for consideration and is weighed and evaluated along with the other evidence of record.  In this regard, the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment of a neck disorder for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that the Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).

The foregoing findings notwithstanding, VA examined the Veteran in June 2011 to determine the nature and extent of any cervical  spine disorder found to be present.  Following the VA examination, the diagnoses included cervical disc disease with moderate mechanical neck pain.  However, the VA examiner concluded that the foregoing cervical spine disorder was not caused by or the direct result of the Veteran's active military service.  

In reviewing the opinions as to the etiology of the Veteran's cervical spine disorder, the Board places greater weight on the conclusion of the VA examiner rather than those of Dr. B. or Dr. M.  Unlike the conclusory opinions of Dr. B. and Dr. M., the VA examiner expressed the rationale for his opinion.  Also unlike Dr. B. and Dr. M., the VA examiner's opinion was based not only on an interview and examination of the Veteran but on a review of the medical history in the Veteran's claims file and a review of the current medical literature.  While the Veteran has testified that prior to rendering his opinion, Dr. B. had reviewed the Veteran's medical history, including his service treatment records, that testimony is inconsistent with the written reports of both Dr. B. and Dr. M.  Indeed, Dr. B. and Dr. M. both noted that they knew of the Veteran's neck injury in service by virtue of the Veteran's report.  

In his March 2008 statement, Dr. M. suggests that the Veteran had treatment for a neck disorder shortly after service and implies that he reviewed the records of the Veteran's treatment since 1961.  However, at his January 2010 hearing, and during a hearing held in May 2005, the Veteran testified that he had attempted to obtain the records reflecting his treatment prior to P. E. B., M.D., but that they were unavailable.  Such findings tend to impugn the Veteran's credibility as to the sources of Dr. B.'s and Dr. M's opinion.  In addition, the VA examiner's opinion is more consistent with the objective evidence of record than those of Dr. B. and Dr. M.  For these reasons, the Board finds the VA examiner's opinion to be of greater probative value.  

In light of the foregoing, the Board finds the preponderance of the evidence against the Veteran's claim of entitlement to service connection for a cervical spine disorder.  Even if the Veteran had a neck injury in service, the service treatment records are negative for any evidence of chronic, identifiable cervical spine pathology for many years after the Veteran's separation from service, and the totality of the record is against a finding of a nexus to service.  Therefore, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for a cervical spine disorder is not warranted, and the appeal is denied.  

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim. Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 


ORDER

Entitlement to service connection for a neck disorder is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


